LEASE AGREEMENT BY AND BETWEEN CFRI/CQ NORWOOD UPLAND, L.L.C., AS LANDLORD AND TECH TARGET, INC., AS TENANT DATED SEPTEMBER , 2008 UPLAND WOODS CORPORATE CENTER, NORWOOD, MASSACHUSETTS Table of Contents 1.1. Introduction 1.2. Basic Data 1.3. Additional Definitions ARTICLE IIPREMISES AND APPURTENANT RIGHTS 2.1. Lease of Premises 2.2. Appurtenant Rights and Reservations 2.3. Rooftop Equipment 2.4. Fitness Center 2.5. Cafeteria 2.6. Adjustment to Premises Rentable Area ARTICLE IIIBASIC RENT 3.1. Basic Rent ARTICLE IVTERM OF LEASE 4.1. Commencement Date 4.2. Preparation of the Premises 4.3. Conclusiveness of Landlord’s Performance; Warranties [ 4.4. Relocation Expense Reimbursement ARTICLE VUSE OF PREMISES 5.1. Permitted Use 5.2. Installations and Alterations by Tenant ARTICLE VIASSIGNMENT AND SUBLETTING 6.1. Prohibition 6.2. Excess Payments ARTICLE VIIRESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES 7.1. Landlord Repairs 7.2. Tenant’s Agreement 7.3. Floor Load - Heavy Machinery 7.4. Building Services 7.5. Electricity 7.6. Interruption of Services ARTICLE VIIIREAL ESTATE TAXES 8.1. Payments on Account of Real Estate Taxes 8.2. Abatement 8.3. Alternate Taxes 8.4. Tax Increment Financing Agreement ARTICLE IXOPERATING EXPENSES 9.1. Definitions 9.2. Tenant’s Payment ARTICLE XINDEMNITY AND PUBLIC LIABILITY INSURANCE 10.1.Tenant’s Indemnity 10.2.Public Liability Insurance 10.3.Tenant’s Risk 10.4.Injury Caused by Third Parties 10.5.Landlord’s Insurance 10.6.Waiver of Subrogation 10.7.Landlord Indemnity ARTICLE XILANDLORD’S ACCESS TO PREMISES 11.1.Landlord’s Rights ARTICLE XIIFIRE, EMINENT DOMAIN, ETC. 12.1.Abatement of Rent 12.2.Right of Termination 12.3.Restoration 12.4.Award 12.5.Temporary Taking ARTICLE XIIIDEFAULT 13.1.Default 13.2.Remedies ARTICLE XIVMISCELLANEOUS PROVISIONS AND 14.1.Extra Hazardous Use 14.2.Waiver 14.3.Covenant of Quiet Enjoyment 14.4.Landlord’s Liability 14.5.Notice to Mortgagee 14.6.Assignment of Rents and Transfer of Titles 14.7.Rules and Regulations 14.8.Additional Charges 14.9.Invalidity of Particular Provisions 14.10.Provisions Binding, Etc. 14.11.Recording 14.12.Notices 14.13.When Lease Becomes Binding 14.14.Paragraph Headings 14.15.Rights of Mortgagee; Park Covenants 14.16.Status Report 14.17.Security Deposit 14.18.Remedying Defaults; Late Payments 14.19.Holding Over 14.20.Surrender of Premises 14.21.Brokerage 14.22.Environmental Compliance 14.23.Exhibits 14.24.Governing Law 14.25.Evidence of Authority 14.26.Representations and Warranties of Tenant 14.27.Landlord’s Representations and Warranties 14.28.Permitting Matters 14.29.Force Majeure ARTICLE XVTENANT OPTION TO EXTEND 15.1.Fair Market Rent 15.2.Option to Extend ARTICLE XVIRIGHT OF FIRST OFFER TO LEASE ARTICLE XVIIRIGHT OF FIRST OFFER TO PURCHASE EXHIBIT LIST Exhibit A:The Land Exhibit B:Floor Plan Exhibit C:Landlord's Work Exhibit D:Schedule Exhibit E:Cleaning Specifications Exhibit F:Items Included in Operating Expenses Exhibit G:Rules and Regulations Exhibit H:Form of Letter of Credit Exhibit
